Gilbert, J.
The suit was brought to recover forty acres of land and the timber growing thereon. On the trial it appeared that the real contention was over 18-3/4 acres out of the 40 described in the petition. The verdict was for the plaintiff, and the defendant excepted to the judgment overruling the motion for a new trial. , The only special grounds of the motion were expressly abandoned by the plaintiff in error. Weld, that the verdict is supported by evidence.

Judgment affirmed.


All the Justices concur.